Title: To Thomas Jefferson from Benjamin Waterhouse, 30 November 1823
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Dear Sir,
Cambridge
Novr 30th 1823.
Bearing in mind your lame wrist, and that you are a dozen years older than myself, & that you have hundreds, who, in the course of the year, inflict upon you the honor of their correspondence , in expectation of a reply, I here avow, at the begining, that what I now write is rather with a view to your amusement & gratification, than with the expectation of an answer. Not but that I set the highest value, the very highest on your letters, especially whenever you have expressed your sentiments on the clouds & darkness which surround the minds of a great portion of the people in the U.S. on the subject of religion.I mentioned in a former letter that the “orthodox” issued their circulars from their Head-quarters Andover, to every minister of their way of thinking, urging their attendance at the annual convention held every June in Boston. These they actually billeted in orthodox families only, last they should converse with Unitarians. This large assemblage appointed a committee of 13, whereof 12 were Calvinists to determine and report, what was a christian church with wc they might commune as such? And in june last they were to convene in Boston & make their report. Previous to this, during the whole year, the orthodox had meetings of the most zealous every Saturday night, to pray for “the outpourings of the spirit on the benighted people of Boston & Cambridge.” Tshey could not have devised a measure more calculated to spread an alarm, nor one that more effectually frustrated their designs.When these ministers, from nearly 500 towns, were on their way to Boston, they perceived an universal excitement respecting their business, & were alarmed. They found in every village, that the people spurned the idea that a dozen country-ministers were carrying a creed for them to Boston. When they arrived there, they were still more alarmed, which led to “a caucus,” when  it was agreed to add to their report—that they merely expressed their opinion, without the wish, for the authority of enforcing it. And when the day and hour came for the convention, its anxious members found the court-house preoccupied, & filled even to crouding, even to the windows, & the bases of all the pillars; & around the building as many people as inside, and all of the middling & upper vault Some one proposed to adjourn to the “Old south,” the largest church in Boston. It was said in reply that too will be filled, and even were you to adjourn to the “common,” it will be filled by 20,000 people, so desirous are they to hear the creed which twelve man have had the presumption to make for the inhabitants of Massats. What a triumph this moment would have been for the admirable Servetus? Calvinism hung its head in dismay, and learned nonsense trembled on her unsubstantial throne.The President of the Convention was the Profr of Divinity at Andover, & the secretary a firm Unitarian. Altho’ the Calvinists, from all parts of the State, greatly outnumbered the Unitarians, they could not carry a single motion; that to adjourn to the next day, was lost; as was that to send a copy of their report to every minister in the State, of every denomination, & so postpone the public declaration of it to the next year; but the people were anxious to hear the report read; which was at length agreed to. It was Calvinism under a thin veil of smooth language. A very general murmur of discontent was perceptible; which encouraged an Unitarian minister of a village near Boston, to move that they should take no farther steps in the business, which was carried by a very large majority; so that the report was, in the vulgar phraze, “thrown under the table” to the manifest satisfaction of a great croud of thoughtful, sober people; for altho’ it was the afternoon of the annual Election for Governor, a perfect holy-day, when labor stands still, there was nothing like rabble there.Should you ask how it happened that a body of men of which a majority were Calvinists, failed in carrying every one of their favourite points, I reply, that those who came from the country, & remote parts of the State, saw that the popular current had set strong against them, and with every sign of an encrease of its force, they were filled with apprehension for their salaries. Some of them knew that they in point of theological science, marched in the rear of a great many in their own congregations. In many towns a Calvinistic Shepherd no longer drives his flock. There was yet another cause—the great & primary object of the annual convention in Boston was not for doctrinal matters, but to provide for the maintenance of the widows & children of deceased clergymen, which has hitherto been effected by voluntary contributions in Boston. The Calvinists, found that it would hardly be politick to disgust the rich men of  that city. They were therefore disposed to give the obnoxious report its quietus; or, at least, to put it off to a more convenient season. I will hazard a guess that this question will not be revived in our day. Since then everything polemical has become tranquil as a pond, nothing having occurred to break the scum on its stagnant surface.But there has risen a similar controversy in a quarter you may have little suspected, I mean among the Quakers. Notwithstanding the equivocal doctrines of Penn, they were generally Calvinistic, at least, so far as it regarded the atonement. Within 20 years past, traits of unitarianism appeared among that society in Ireland, then in England, especially in Liverpool, & recently in Massacusetts, particularly in the large & industrious township of Lynn, wc is interposed between Boston Salem, & Marblehead. They have carried the dispute so far that the Calvinistic party have “disowned,” or excommunicated nearly 50 members of one monthly-meeting, & Salem is following their example. They have carried their intolerance to a disgraceful length, & ejected from their society members distinguished for their talents & education, & the persecutors will soon be in the minority. Boston has neither Jew or Quaker in it. But the rich & growing town of New Bedford, built by the most opulent Quakers of Nantucket & Rhode Island, in the revolutionary war, has caught a spark from Lynn, and their respectable society exhibits strong marks of reformation in doctrine & deportment. Several of their members of both sexes are very well educated, & have resided a considerable time in France & in England, and being rich, they have pretty extensive libraries, & other means of general information. All of this class proclaim the One all Perfect GOD; while another portion retain all the horrors & inconsistences of John Calvin, and no small number remain in a degree of amazement, fearing that they have hitherto believed “a cunningly devised fable.” A ranting enthusiastic Calvinist might now drive these people to craziness. But a different kind of preachers have risen up among them. I was there within a few weeks, when I witnessed the unusual sight of a fine woman, of perhaps eight & twenty, named Rotch, born in France, conversant with the Catholics, & an attendant, when in England, where her father now lives, on the episcopal-church, occupying the “high seat,” with a plainish, but not the quaker dress, whence she boldly, but not arrogantly (a mixture of firmness & modesty), preaches to the people, that religion consists not in a peculiar dress, or phrazeology, but in conduct, and that every one must work out his own salvation & not rely on the merits of another. This new doctrine coming from under a Leghorn hat, & urged by a handsome person, handsomely dressed, will be listened to with pleasure by the rising, & just risen generation, especially when the superstition of dress, or a sectarian uniform is pointedly denounced.My present fear is, lest the zeal of the young become too ardent, so as to  press too hard upon the aged, who should be allowed to enjoy their opinions undisturbed. I have therefore written to the most influential character in N. Bedford on this subject, and have endeavoured to guard them against confounding religious affections with a religious character; and to remind them that the Bible does not say that reason but “the heart [the scriptural figure for the affections] is deceitful above all things.” I reminded them also that when Paul first opened his eyes, after his violent conversion, “he saw  men as trees, walking,” that is, upside down; and that therefore, while they are teaching others, they must carefully examine the accuracy of their own organs.With such cautions, & by the prudent conduct of their best men, I am in hopes that the very respectable society at New Bedford, will reform itself, without producing such a violent reaction as has disgraced those at Lynn. I told them that I rejoiced to see the husk stripping off from religion to come at the kernel; and its crust & shell breaking, & broken to come at the nutritive meat; and that I was glad at seeing the buckram rubbed out of the exterior of those whom I greatly esteemed. I have gone farther, and exhorted them not to be in a hurry, but wait the operations of reason; and have hinted to the fair preacher that by time and patience, the mulberry leaf becomes satin. If the society of Quakers should divest themselves of these,—I like to have said, nonsensical peculiarities, will they not come nearer Jesus & his Apostles than any society of Christians now existing?In Pensylvania, Unitarianism is pretty generally viewed by the Quakers with abhorrence. Last year they attempted a most outrageous creed, even to Athenatianism but after a few copies were printed, they spared no pains or expense to suppress them.That sect denominated “Universalists” who approximate nearer unitarianism than calvinism are fast encreasing here; and I believe throughout the Union. They have it is said, about 200 distinct societies, and eight periodical publications. All this seems to indicate that Calvinism is going fast down the stream into the dark ocean of oblivion. From letters I have just received from General Dearborn, I am fearful lest Spain should  protract her system of errors & nonsense fifty years longer. By recent letters from my youngest son, I learn that a new Unitarian church had been just opened at Edinburgh, where he preached a sermon on the importance of free discussion in religion; of trying all things & to hold fast that which was good; & also a firm unitarian sermon at Glasgow.Upon the whole, have you not lived to see the dawn of primitive christianity, and have you not reason to believe that it will soon beam like the rising sun, and restore to reason her day? and that the kingdom of the immaculate Jesus will come, and shed its blessings over our happy land?May these your latter days be as happy as I think you deserve, which, let me say, is wishing you a great deal!  With an high degree of respect I remain your obliged friendBenjn Waterhouse